Citation Nr: 0429660	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  99-03 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability rating higher than 70 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the New York, New 
York, Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  In that decision, the RO granted 
service connection for PTSD, and assigned an initial 
disability rating of 70 percent.  Service connection had 
previously been established for anxiety neurosis.  The 
veteran appealed for a higher initial rating.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's most recent VA examination took place in 
November 1998, when he was assigned a global assessment of 
function score or 55, and found to have moderate impairment 
of functioning.  On the previous VA examination in March 
1996, he was found to have severe PTSD, and was assigned a 
GAF of 34.

His treating social worker has written that the veteran would 
have significant difficulty maintaining employment.  She also 
reported that the veteran had received treatment at the 
Veteran's Coalition of the Hudson Valley since 1993.  Records 
of this treatment are not part of the claims folder.  VA is 
required to obtain records of treatment reported by private 
medical professionals.  Massey v. Brown, 7 Vet. App. 204 
(1994).  

Given the length of time since the most recent examination, 
the varying assessments of the veteran's disability, and 
evidence of a more severe level of disability since the last 
examination, the Board finds that a new examination is 
necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

VA is required to provide notice to claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  VA 
has also undertaken to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).  
The veteran has not received this notice.

Accordingly, this claim is remanded for the following:

1.  The AMC or RO should provide the 
veteran with the notice required by .  
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).

2.  The AMC or RO should take the 
necessary steps to obtain records of the 
veteran's treatment at the Veterans 
Coalition of the Hudson Valley since 
1992.

3.  The AMC or RO should afford the 
veteran a psychiatric examination.  The 
examiner should review the claims folder.  
The examiner should report the current 
symptoms of the service-connected 
psychiatric disability and provide 
opinions as to whether it renders the 
veteran unable to obtain or retain 
employment, is totally incapacitating in 
that it results in a profound retreat 
from mature behavior, or whether the 
attitudes of all contacts except the most 
intimate are so adversely affected as to 
result in virtual isolation in the 
community.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).







